Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward a method for classifying and routing mobile packet core network and Gi-Local Area Network (Gi-LAN) traffic through a service chain, the steps involving classifying traffic at a classifier using information received from a classification agent, routing the traffic through the service chain, and routing the traffic to a network using one of a plurality of egress interfaces associated with different services in the service chain.
	Applicant’s independent claims recite determining, at the classifier and using at least information received from a classification agent in the service layer, a classification of the traffic to a service chain by: routing a packet associated with the traffic to the classification agent when no classification for the traffic is stored at the first forwarding function; receiving an encapsulated packet and the classification for the traffic to the first forwarding function with a classification determined by the classification agent, wherein the encapsulated packet further comprises: a service chain label stack constructed at the classification agent, wherein the service chain label stack comprises one or more labels and wherein each label corresponds to one of a plurality of applications associated with a service path identifier, which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Suresh et al. (US 2015/0334094 A1) discloses LAN connections with a S(Gi) interface, handling ingress/egress traffic, a service classifier, and service function chaining.
	Aysola et al. (US 2015/0341285 A1) discloses LAN connections with an S(Gi) interface, handling ingress/egress traffic, a service classifier, service function chaining, and a stack identifying metadata headers.
	Yousaf et al. (US 2017/0149665 A1) discloses a SGi LAN service chain controller.
	Shan et al. (US 2018/0375759 A1) discloses routing traffic through one or more service enablers in a (S)Gi-local area network (LAN) based on a service dataflow (SDF) identifier).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461